DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
This application is in condition for allowance except for the following formal matters: 
The application contains non-selected species of the Restriction Requirement dated of 05/19/2020, the response without traverse to the Restriction Requirement can be found on 06/16/2020. 

Applicant’s election without traverse of Group /-claims 1-10 and 15-20 in the reply filed on 06/16/2020.

Applicant elected for examination on the merits, without traverse:
(1)    an acid;
(2)    an organic compound acid;
(3)    PMIDA as the organic compound acid; and
(4)    potassium hydroxide as the base and hydrochloric acid. Applicant identifies claims 6, 7,10, 17, 18, and 21-24 as generic to the elected species and claims 1-3, 8, 15, and 16 as reading on the elected species. Claims 4, 5, 9, 19, and 20 are hereby withdrawn as being drawn to an unelected species.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SILVANA C RUNYAN/           Primary Examiner, Art Unit 3674                                                                                                                                                                                             	02/03/2021